Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
This office action is in response to applicant’s reply filed 3/22/22. Amended Claims 1-3, 9, 11, 12, and 14 are pending. 
Regarding the prior drawing objections, these are modified and maintained (please see 112 rejections). 
Regarding the prior specification objections, these are modified and maintained (please see 112 rejections).  
Regarding the prior claim objection, this has been overcome by the claim 1 amendment. 
Regarding the 112 rejections, applicant argues on p. 9:
Regarding the rejection of the "switch", Applicants consider that one skilled in the art can accomplish the feature of "the switch triggers an elongation and contraction of the cylinder" of the amended Claim 1 according to Yih (US 6254067) announced in Jul. 3, 2001. In column 4, lines 24-29 of the specification and FIG. 5 of Yih, it states "Alignment of the actuating member 52 with the valve channel 41, 42 that contains the selected one of the valve members 411, 421 enables the actuating member 52 to urge the needle 413, 423 for moving the selected one of the valve members 411, 421 to the unblocking state". The actuating member 52 of Yih corresponds to the pushing member 500 of the present application, and the valve member 411 of Yih corresponds to the switch 310 of the present application. The one skilled in the art can easily understand the construction or operation of "the switch" in how it accomplishes the claimed operations according to Yih.

	Applicant’s arguments have been fully considered but are not persuasive. Yih does not reference a “switch” like in the instant invention. Yih was not incorporated by reference (MPEP 608.01(p)) in the original disclosure. Assuming arguendo that “The actuating member 52 of Yih corresponds to the pushing member 500 of the present application, and the valve member 411 of Yih corresponds to the switch 310 of the present application” this still does not explain the corresponding fluid flows like in Yih that would be present in the instant invention, where fluid would flow from and to such that the claim language of “so that the elongation and contraction of the cylinder drives and elongation and contraction of the retractable rod” is met, for example.
	Applicant argues (p. 10):
Further, Applicants consider that the one skilled in the art can also accomplish the feature of "the switch triggers an elongation and contraction of the cylinder" of the amended Claim 1 according to Tseng (US 9403568) announced in Aug. 2, 2016. In column 2, line 63 to column 3, line 3 of the specification and Fig. 1 of Tseng, it states "The telescopic post 100 includes at least one switch (such as the first switch 210 shown in FIG. 1) disposed on one end (such as first end 101 shown in FIG. 1) of the telescopic post 100, wherein the first switch 210 is for lengthening or shortening the telescopic post 100. The first adjusting module 400 is disposed on the telescopic post 100 corresponding to the first switch 210 and for pushing the first switch 210". The first adjusting module 400 of Tseng corresponds to the pushing member 500 of the present application, and the first switch 210 of Tseng corresponds to the switch 310 of the present application. The one skilled in the art can easily understand the construction or operation of "the switch" in how it accomplishes the claimed operations according to Tseng. 	

 	Applicant’s arguments have been fully considered but are not persuasive. In contrast to the Yih reference, Tseng references a “switch”. However Tseng was not incorporated by reference (MPEP 608.01(p)) in the original disclosure. Assuming arguendo that “The first adjusting module 400 of Tseng corresponds to the pushing member 500 of the present application, and the first switch 210 of Tseng corresponds to the switch 310 of the present application” this still does not explain the switch and the switch actuation in the instant invention for the claim language of “so that the elongation and contraction of the cylinder drives and elongation and contraction of the retractable rod” for example. In the instant invention, applicant’s originally filed drawings in Fig. 1 show “switch” 310 and cylinder 300


    PNG
    media_image1.png
    1139
    844
    media_image1.png
    Greyscale

However the claims are directed to the Figs. 14-15 embodiment (the eleventh embodiment [051-052]) given the presence of the claim language to a spiral groove. 

    PNG
    media_image2.png
    628
    781
    media_image2.png
    Greyscale

  	Part designator 310 in Figs. 1 and 14 does not appear to be referencing anything in particular. In the claimed embodiment of Fig. 14, part designator 310 does not reference anything resembling the Tseng reference’s switch 210. Moreover Tseng does not show how the switch 210 would accomplish the instant invention’s claimed “wherein the switch triggers an elongation and contraction of the cylinder” and “so that the elongation and contraction of the cylinder drives and elongation and contraction of the retractable rod”. Even more problematic is that Tseng does not appear to resemble Yih with respect to a “switch”. If neither reference agrees on what a “switch” is or how such a switch operates, it is further not understood how the instant invention’s “switch” is intended to operate.
Applicant argues (p. 11):
Regarding the rejections of the "retractable rod" and the "cylinder", the feature of "a cylinder covered in the retractable rod" of the previously amended Claim 1 is amended to "a cylinder covered by the retractable rod", and the contents "The cylinder 300 is covered in the retractable rod 200" in paragraphs [0030] of the specification filed 3/28/21 is amended to "The cylinder 300 is covered by the retractable rod 200". According to the original Fig. 1 of the present application, the retractable rod 200 is sleeved on the cylinder 300; in other words, the cylinder 300 is deposed and installed in the retractable rod 200, and the cylinder 300 is covered by the retractable rod 200. The original paragraphs [0030] of the specification discloses "The cylinder 300 can be a pneumatic cylinder, a hydraulic cylinder or a liquid-gas modularized cylinder; similarly, the retractable rod 200 can be a pneumatic rod, a hydraulic rod or a liquid-gas modularized rod". Therefore, the one skilled in the art can know that the "retractable rod" is divided into a plurality of sections. In response to determining that the cylinder 300 expands and contracts, one of the sections of the retractable rod 200 expands and contracts relative to another of the sections of the retractable rod 200.

Applicant’s arguments have been fully considered but are not persuasive. A cylinder would be that, a cylinder, while a rod would be that, a rod. A rod reciprocating in a cylinder could be considered an actuator. Applicant’s argument “the one skilled in the art can know that the "retractable rod" is divided into a plurality of sections. In response to determining that the cylinder 300 expands and contracts, one of the sections of the retractable rod 200 expands and contracts relative to another of the sections of the retractable rod 200” is not persuasive as “expand” and “contract” would signify the part itself is undergoing shape/size changes; as best understood, it may be these parts undergo --extension-- and --retraction--. The argument that “one of the sections of the retractable rod 200 expands and contracts relative to another of the sections of the retractable rod 200” is not understood since the rod 200 has not be disclosed or understood from the original disclosure to have separate sections that expand or contract relative to one another. One part designator, 200, has been assigned to the rod, which appears to be unitary in its construction. 
Regarding the prior art of Koch and Etzkorn, applicant’s amendments to claim 1 to include, in conjunction with the other claim language, “wherein a rotation of the pushing member is formed by a corporation of a spiral groove formed in an inner surface of the electromagnetic coil with a protruding member” overcomes each of these pieces of prior art as anticipatory. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/22 has been entered.
 
Drawings
The drawings were received on 3/22/22.  These drawings are unacceptable (MPEP 608.02(b)). The claimed invention is not depicted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Claims 1-3, 9, 11, 12, and 14 (please see 112 rejections below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1-3, 9, 11, 12, and 14 (please see 112 rejections below) are not supported by the original specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 11, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites “a cylinder covered by the retractable rod and comprising a switch, wherein the switch triggers an elongation and contraction of the cylinder; and a switch actuator corresponding to the switch and comprising: a pushing member moved linearly and rotated to open or close the switch, so that the elongation and contraction of the cylinder drives an elongation and contraction of the retractable rod”. In applicant’s originally filed specification reference character 310 is described as “The cylinder 300 is fixedly covered in the retractable rod 200. The cylinder 300 includes a switch 310 and a rod axis X1” (ex. [030]). What is not described, and what is not found in the original description is what the “switch” is or how the “switch” accomplishes the claimed “the switch triggers an elongation and contraction of the cylinder” or the subsequent “so that the elongation and contraction of the cylinder drives an elongation and contraction of the retractable rod”. The switch 310 is not understood in its construction or operation in how it accomplishes the claimed operations. The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification (MPEP 2163.03 IV). 

Claims 1-3, 9, 11, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 1-3, 9, 11, 12, and 14 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: 
 	B. The nature of the invention.		
 	C. The state of the prior art.	
 	D. The level of one of ordinary skill.
 	F. The amount of direction provided by inventor.
 	H. The quantity of experimentation.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Applicant has claimed in Claim 1 recites “a cylinder covered by the retractable rod and comprising a switch, wherein the switch triggers an elongation and contraction of the cylinder; and a switch actuator corresponding to the switch and comprising: a pushing member moved linearly and rotated to open or close the switch, so that the elongation and contraction of the cylinder drives an elongation and contraction of the retractable rod”. In applicant’s originally filed specification reference character 310 is described as a “switch”: “The cylinder 300 is fixedly covered in the retractable rod 200. The cylinder 300 includes a switch 310 and a rod axis X1” (ex. [030]). Applicant has not provided further direction as to the nature of what the “switch” is or how the “switch” accomplishes the claimed “the switch triggers an elongation and contraction of the cylinder” or the subsequent “so that the elongation and contraction of the cylinder drives an elongation and contraction of the retractable rod”. Applicant has not provided direction as to the makeup and functioning of the currently claimed invention. The nature of the invention involving a number of interrelated parts demands clear understanding of the various parts’ structures, functions, and arrangement with respect to one another. The state of the prior art would reveal the same requirements, that a clear understanding of what is being claimed is necessary to understanding how to make and use the claimed invention. When applicant recites a number of parts that are unclear what these parts are, where they are located with respect to one another, and the interrelation of the parts’ operations, one of ordinary skill would face a large amount of experimentation to arrive at the claimed invention. 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1-3, 9, 11, 12, and 14 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a cylinder covered by the retractable rod and comprising a switch”. This is indefinite. In applicant’s originally filed specification reference character 310 is described as “The switch 310 is used to trigger the elongation and contraction of the cylinder 300” (ex. [030]). What is not described, and what is indefinite, is how the “switch” accomplishes this or what the “switch” is. What are the metes and bounds of the claimed invention?
Claim 1 is indefinite. Claim 1 recites “a retractable rod”. This is indefinite. Applicant’s originally filed specification at [030] discloses “The cylinder 300 is fixedly covered in the retractable rod 200”. As these are described as fixed, what does the “retractable rod” retract with respect to? What is being claimed? The metes and bounds of the claimed invention are indefinite. 
Claim 1 is indefinite. Claim 1 recites in part “wherein the switch triggers an elongation and contraction of the cylinder” and “so that the elongation and contraction of the cylinder drives an elongation and contraction of the retractable rod”. This is indefinite. The words “elongation” and “contraction” are not understood as the “cylinder” has been assumed to be a metal object that does not change size. Likewise, the “retractable rod” has been treated the same way. Neither part is understood with either “elongation” nor “contraction” as the parts themselves are not understood to be capable of changing size. It may be these parts undergo --extension-- and --retraction--. Additionally the claim does not reference what is being used as a reference to the “elongation and contraction” further adding to the indefiniteness of the claimed invention. Additionally the “switch” has been claimed “trigger[ing]” both “elongation” and “contraction” of the retractable cylinder; that is, the “switch” appears to be claimed as doing two types of movement. How the “switch” alone accomplishes both of these types is movement is not understood.
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745